of any claims raised therein, we decline to exercise original jurisdiction in
                   this matter. 2 See NRS 34.160. We are confident that the district court
                   will resolve any pending motions as expeditiously as its calendar permits.
                   Accordingly, we
                                 ORDER the petitions DENIED.




                   cc: Hon. William D. Kephart, District Judge
                        Douglas Harry Warenback
                        John P. Parris, Esq.
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                         2 We   deny the motion for temporary stay of this petition as moot.

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) I947A    cep